DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-8 in the reply filed on 10/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent 5,868,755 to Kanner.
As to claim 1, Kanner discloses a system to assist delivery of a mechanical intravascular treatment device (col. 1 ll. 53-64), the system comprising: a first assist device (11, figure 5) comprising: a first linear sliding mechanism (the mechanism that moves 10, for instance 51) including: a first non-slidable section (36, 38); a first slidable section (10) linearly displaceable relative to the first non-slidable section (figure 13-18, col. 5 ll. 1-9); a first tension device (52,54) connected to the first slidable section to move together; the first tension device being transitionable between an unsecured state and a secured state ( the different states based on the tensioning, col. 550-col. 6 ll. 15, which will affect the engagement with the drive slide or not); and a first securing hub (16) fixedly attached to the first non-slidable section; the first securing hub being transitionable between an unsecured state and a secured state (clamped and un clamped, col. 4 ll. 67, col. 5). Of note: the tube 34 can either be a guide catheter with respect to claim 3 or can be the extension shaft with respect to dependent claims 4.
As to claim 3, Kanner discloses the first tension device receives and secured therein a microcatheter (C), while the first securing hub receives and secures a guide catheter (34), and wherein when the first tension device and the first securing hub are both in the secured state, controlled linear movement to the microcatheter while maintaining in place the guide catheter is achieved using the first linear sliding mechanism (col. 4 ll. 13-15, figure 13-18).
As to claim 4, Kanner discloses the first linear sliding mechanism includes an extension shaft (34) extending from one of the first non-slidable section (figure 9), and the first slidable section is telescoping slidable along at least a portion of the extension shaft (figure 8,9,13-18).
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Publication 2017/0042678 to Ganesan.
As to claim 1, Ganesan discloses a system to assist delivery of a mechanical intravascular treatment device (paragraph 5, 193), the system comprising: a first assist device (570, figure 28a) comprising: a first linear sliding mechanism including a first non-slidable section (510); a first slidable section (520, 573) linearly displaceable relative to the first non-slidable section (paragraph 194-196); a first tension device (580 which is attached to the guidewire and 520) connected to the first slidable section to move together; the first tension device being transitionable between an unsecured state and a secured state (paragraph 197); and a first securing hub (574) fixedly attached to the first non-slidable section; the first securing hub being transitionable between an unsecured state and a secured state (paragraph 213). Of note, different control assemblies 530,540,560,570,580 can be used to read on the claims of record based on the dependent claims. For instance claims 2 and 3 each having the tension device and hub secured to different catheters / guide wires. The control assemblies are similar in structure therefore each of them can be substituted to read on the claim limitations. Further, the different frames as seen in figures 33-36 can be used with the generic clamping mechanism.
As to claim 2, Ganesan discloses the system in accordance with claim 1, wherein the first tension device receives and secures therein a delivery wire (110), while the first securing hub receives and secures therein a microcatheter (160); and wherein when the first tension device and the first securing hub are both in the secured state, controlled linear movement of the delivery wire while maintaining in place the microcatheter is achievable using the first linear sliding mechanism (paragraph 194, 190, 195, 196). The movement of different assemblies can be controlled independently and simultaneously.
As to claim 3, Ganesan discloses the first tension device receives and secured therein a microcatheter (1610), while the first securing hub receives and secures a guide catheter (120), and wherein when the first tension device and the first securing hub are both in the secured state, controlled linear movement to the microcatheter while maintaining in place the guide catheter is achieved using the first linear sliding mechanism (paragraph 194, 190, 195, 196). The movement of different assemblies can be controlled independently and simultaneously.
As to claim 4, Ganesan discloses the first linear sliding mechanism includes an extension shaft (510) extending from one of the first non-slidable section (figure 28c), and the first slidable section is telescoping slidable along at least a portion of the extension shaft (paragraph 184,187).
As to claim 5, Ganesan discloses the first non-slidable section is a first frame having parallel sides and curved opposing ends (figure 27, 33, the frame has parallel base ends, and the side arms that have a curve); the first slidable section being linearly displaceable along a portion of one of the sides of the first frame; wherein the first slidable section includes a first slider tab (the toggle clamp 573) connected to the first tension device via a first connecting arm (the arm that attaches the toggle clamp to the clamp collar, figure 28b,c).
As to claim 6, Ganesan discloses a second assist device (530/540) including: a second linear sliding mechanism including: a second non-slidable section (510, where 530/540 attach); a second slidable section (533; linearly displaceable relative to the second non- slidable section; a second tension device (540) connected to the second slidable section to move together; the second tension device being transitionable between an unsecured state and a secured state (paragraph 166); and a second securing hub (534) fixedly attached to the second non-slidable section (paragraph 186); the second securing hub being transitionable between an unsecured state and a secured state (paragraph 187.
As to claim 7, Ganesan discloses the first tension device receives and secures therein a delivery wire (110), while the first securing hub receives and secures therein a microcatheter (160); and wherein when the first tension device and the first securing hub are both in the secured state (paragraph 186), controlled linear movement of the delivery wire while maintaining in place the microcatheter is achievable using the first linear sliding mechanism (194, 190, 195, 196); wherein the second tension device receives and secures therein the microcatheter, while the second securing hub receives and secures therein a guide catheter (120); and wherein when the second tension device and the second securing hub are both in the secured state, controlled linear movement of the microcatheter while maintaining in place the guide catheter is achievable using the second linear sliding mechanism (194, 190, 195, 196).
As to claim 8, Ganesan discloses the second non-slidable section is a second frame having parallel sides and curved opposing ends (figure 27, 33, 34, the ends that make up the frames can have two parable sides and two curved opposing ends based on the angles and curves of the frames); the second slidable section being linearly displaceable along a portion of one of the sides of the second frame (figure 33, 27, 34; wherein the second slidable section includes a second slider tab (the clamp arm of 543) connected to the second tension device via a second connecting arm (the arm that attaches the toggle clamp to the clamp collar, as better seen in previous assemblies of figure 28b,c).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,433,723 to Lindenberg, U.S. Patent 5,634,928 to Fischel U.S. Patent 6,143,021 to Staehle, U.S. Patent 6,146,415 to Fitz, U.S Patent 6,419,679 to Dhindsa, U.S. Patent Publication 2009/0105798 to Koch, U.S. Patent Publication 2009/0182405 to Arnault De La Menardiere, U.S. Patent Publication 2011/0288558 to Nimgaard, U.S. Patent Publication 2016/0008153 to Mangiardi all disclose similar devices readable, combinable or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771